          Case 1:20-cr-00317-LTS Document 13
                                          14 Filed 08/31/20
                                                   09/02/20 Page 1 of 1
                                                                      6
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                      August 31, 2020


By ECF

The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

   Re:       United States v. James Mayo, 20 CR 317 (LTS)

Dear Judge Swain,

       On behalf of the parties, I enclose here a proposed protective order executed by the parties
and submitted for the consideration of the Court.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney



                                         By:
                                               Thomas John Wright
                                               Assistant United States Attorney
                                               (212) 637-2295

Enclosure:      Proposed Protective Order

cc: Christopher Flood (Counsel to Defendant James Mayo) (by ECF)
Case
 Case1:20-cr-00317-LTS
      1:20-cr-00317-LTS Document
                         Document13-1 Filed09/02/20
                                  14 Filed  08/31/20 Page
                                                      Page21ofof65
Case
 Case1:20-cr-00317-LTS
      1:20-cr-00317-LTS Document
                         Document13-1 Filed09/02/20
                                  14 Filed  08/31/20 Page
                                                      Page32ofof65
Case
 Case1:20-cr-00317-LTS
      1:20-cr-00317-LTS Document
                         Document13-1 Filed09/02/20
                                  14 Filed  08/31/20 Page
                                                      Page43ofof65
Case
 Case1:20-cr-00317-LTS
      1:20-cr-00317-LTS Document
                         Document13-1 Filed09/02/20
                                  14 Filed  08/31/20 Page
                                                      Page54ofof65
Case
 Case1:20-cr-00317-LTS
      1:20-cr-00317-LTS Document
                         Document13-1 Filed09/02/20
                                  14 Filed  08/31/20 Page
                                                      Page65ofof65




  September 1

                                /s/ Laura Taylor Swain
